 

  Contract No 2012-00132

 

Integration Credit agreement

 

China Citic Bank

 

 

 

 

Integration Credit agreement

 

Borrower: CER Energy Recovery (Yangzhou) Co.,Ltd (hereafter refer to Party A)

Address: No.100 Zhongjiang Road, Yizheng Automobile Industry Park, Yangzhou

Zip: 211400

Tel: 85716661

Legal representative: Wu Qinghuan

 

Lender: China Citic Bank, Yangzhou Branch

Address no.171, weiyang road, Yangzhou

Zip: 225009

Tel : 87890559

Legal representative: Xu Yong

 

Signing address: Yangzhou

Date: 3/30/2012

 

Party A and Party B enter into this contract based on the honesty and
credibility, with the principles of equality, voluntariness according to “The
Law of Commercial Banks of the People's Republic of China" and “Contract Law of
the People's Republic of China”

 

Definition

 

In this contract, below terminology has following meanings except the meanings
are expressly agreed in the context.

 

“Integration credit “ The credits which Party B provides Party A as following :
RMB or foreign currency working capital loan , Bank acceptance, note discount,
letter of credit, backward letter , documentary bills or the other business
which Party B agrees “Integration Credit amount” the max credit which Party B
can provide Party A “Credit balance” the amount of credit and debt. Among which,
in the bank acceptance, that means the amount of opened acceptance and un-paid
acceptance. In the letter of credit, that means the amount of opened credit
letter and un-paid credit letter; in the backward letter, that means the amount
of opened backward letter and un-paid backward letter.

 

 

 

 

 

Species and credit amount

 

2.1 The amount that Party A can apply for the credit during the period of
contract from Party B is RMB 20,000,000.00

 

2.2 The credit amount under this contract can be used in following: loan, bank
acceptance, note discount, letter of credit, backward letter, documentary bills
or the other business which Party B agrees

 

2.3 The kinds, credit amount, deadline, usage which Party A applies for should
according to the contract. Party B only has the responsibility for giving credit
under the fixed terms of the contract

  

Use of the credit amount

 

3.1 The use period of credit amount under this contract is 2 years. Form
2012-03-30 to 2014-03-30

 

3.2 During the period in this contract, Party A can apply for the credit once or
several times in written.

 

When party A applies for the credit, Party A should write the kinds, deadline,
amount and so on clearly. Party B will enter into the specified business
contract or other legal documents with Party A when Party B thinks the
requirements of this contract are met.

 

3.3 Whenever Party A uses the credit, it should not exceed the credit amount.
During the period of credit, for the repaid credit of Party A, Party B agrees to
do with the credit amount as following

 

The repaid credit can be used in circle .That means under the term 2 of the
contract, the debt which Party A has repaid Party B during the period of
contract , for the repaid part , Party B should restore Party A’s credit amount
and Party A can re-use the credit.

 

3.4 The service fee charged by Party B in bank acceptance, note discount, letter
of credit, backward letter, should be engaged in each specified business
contract

 

3.5 If there is any different between the detail business contract and this
contract, then should according to the detail business contract

 

 

 

 



3.6 When Party A applies for the credit, Party B should enter into the detail
business contract with Party A if Party A meets the requirement of credit.



 

Party A’s representations and warranties

 

4.1 Party A is a company which complies with the laws and regulations of the
People's Republic of China and has the civil rights and capacity for action. And
Party A has got all the necessary ratification and authorization under this
contract

 

4.2 Party A guarantees that Party A will use the credit according to the law and
the terms of this contract

 

4.3 Party A guarantees that the financial statement and other information which
required by Party B will send to Party B on time, and these documents,
information should be true, accuracy, complete, legal and effective

 

Party A’s rights and obligations

  

5.1 During the effect period of credit, if there is any material change of Party
A’s operation, including but not limited to transfer shares, merger, division,
joint venture, cooperation, joint-operation etc. which may cause an adverse
impact on Party B's rights and interests, Party A should notice Party B in 30
days advance and fulfill the repay and provide the guarantee which agreed by
Party B

 

5.2 If the transfer or the rent part is the most assets of Party A’s , then
Party A should notice Party B in written in 30 days advance and should get the
written approval of Party B

 

5.3 If any affairs occur which will cause adverse effect on fulfill of this
contract, including but not limited to lawsuit, arbitration, penalty, shutout,
bankrupt, financial circs become worse etc. Party A should notice Party B from
that day in 3 days

 

5.4 If there is any lawsuit, arbitration, penalty, shutout, bankrupt, financial
circs become worse etc. for the guarantor, then Party A should provide the new
guarantee to Party B

 

5.5 Without the written approval of Party B, Party A can not transfer part or
whole debt to the third party that under this contract

 

 

 

  

5.6 Party A promises to repay the principal and interest on time and the related
payable due under this contract. If the payment is default by Party A, including
but not limited to the loan principal, interest, default interest, Party B has
the rights to deduct these fee from the Party B’s account without Party B’s
permission. If the currency of the account is different from the currency of
business, then will calculate per the Conversion rate that Pary B announces on
that day

 

5.7 During the effect period , if there is any change of legal representative,
project Manager, address, phone, fax and so on of Party A, Party A should inform
Party B in 7 days in written from that day

 

Party B’s rights and obligations

 

6.1 Party B has the rights to decide whether Party B will enter into detail
business contract with Party A according to Party B’s internal administrative
provisions and also Party B has the rights to examine and check the fulfill
status of each detail business at any time

 

6.2 When Party A applies for the credit, Party B should agree to enter into the
detail agreement with Party A if Party A meets the requirement of Party B’s bank

 

6.3 If Party B does not exercise or delay exercise the rights under this
contract that does not mean Party B gives up its right and it should not become
the hindrance when Party B wants to exercise it

 

6.4 Party B should keep secret with the documents, information of Party A,
except these required to be disclosed by law

 

Guarantee

 

7.1 In order to ensure the debt can be repaid, the guarantee method is as
following

 

The guarantor Jiangsu SOPO Co.,Ltd entered into the Max Amount Guarantee
Contract with Party B ,which number is 2012-00054; the Guarantor Wuqinghuan
entered into the Max Amount Guarantee Contract with Party B ,which number is
2012-00053

 

 

 

 

 7.2 When Party A engaged with Party B for the detail business, Party B has the
rights to require the more guarantee except the guarantee in this term

  

Default and Treatment

 

8.1 Both parties should obey the terms of this contract. Any party does not
fulfill its responsibility should afford the responsibility of breach of
contract and afford the loss.

 

8.2 During the contract, Party A will be deemed as default if there is any event
as following

 

8.2.1 During the period of this contract, Party A makes clearly or its behavior
show that Party A cannot fulfill its obligation under this contract

 

8.2.2 Party A does not fulfill any one of obligation under this contract

 

8.2.3 Each of the documents or the guarantee which Party A provided is not true,
accurate, completed or misunderstanding

 

8.2.4 Party A stops repaying or cannot repay the debt

 

8.2.5 These affairs which Party B thinks it may or has damaged Party B’s
interest, such as stop operation, bankrupt, lawsuit, administrative penalty and
so on

 

8.2.6 If there is any material changes of Party A’s address, operation area,
legal representative or great investment, which has the bad effect on the Party
B’s creditor rights

 

8.2.7 If there is a great financial loss or the other financial crisis which
Party B thinks it may or has damaged the Party B’s interest

 

8.2.8 Party A change the use of the credit

 

8.2.9 If there is any material crisis for Party A‘s majority stockholder or
related company or there is a related party transaction, which has effect on the
normal operation of Party A

 

8.2.10 If there is any bad change of the industry of Party A, which has the
adverse effect on Party B’s creditor rights

 

 

 

  

8.2.11 if there is corruption, accept bribes or the other illegal affairs happen
in the high management of Party A, which Party B thinks it may or has damaged
the Party B’s interest

 

8.2.12 If there is any default to other creditor of Party A, which will has the
adverse effect on Party B’s creditor rights

 

8.2.13 If there is any default of the guarantor of Party A, and Party A can not
provide any new guarantee to Party B

 

8.2.15 If there is any affairs that may damage the interest of Party B

 

8.3 If there occurs any one of above, then Party B has the rights to do one or
several pieces of following, and Party A has no comments

 

8.3.1 Adjust, cancel or stop the credit under this contract or adjust the
deadline of the credit

 

8.3.2 Stop to give credit to Party A and announce that all or part of credit
under this contract is overdue and require Party A to repay all the debt at once

 

8.3.3 Require Party A to provide supplementary guarantee or do the other method
to ensure Party B’s interest

 

8.3.4 Party B has the rights to exercise the guarantee rights

 

8.3.5 Party B can deduct from the account of Party A to repay the debt of Party
A without Party A’s permission

 

8.4 Party A should afford all the cost that occurred in the process of Party B
to achieve creditor's rights of Party B

  

Take effect, change and terminate of the contract

 

9.1 The contract will take effect after singing of both Parties and stamped

 

9.2 After the contract take effect, any party can not change or terminate the
contract, if there is any needs, the change or termination should through the
discussion by both parties and conclude an agreement

 

Dispute

10.1 If there is any dispute raise from this contract, both parties should
resolve by negotiation. If failed, both parties should resolve by lodge a
complaint to the people's court where Party B located

 

 

 

 

Other

 

11.1 The notice documents will be regarded as arrived once send if it through
telegram and fax. If use post, then will regarded as arrived in 3 days since the
day sent

 

11.3 The other matters not mentioned, can be the attachment of both parties. Any
attachment, changed or supplement will consist the indivisibility part of the
whole contract

 

11.4 This contract will be in 3 duplicate, both parties hold one

 

11.5 The Party B has brought the Party A's special attention to all terms in
relation to the rights and obligations of each Party, asked the Party A to fully
and accurately understand all such terms, and upon the Party A ‘S request, made
explanation on relevant terms. The Party A has carefully read and fully
understands all contractual terms hereof and has no dispute over the terms of
this Contact.

 

Party A    CER Energy Recovery (Yangzhou) Co.,ltd

Legal representative    Wu Qinghuan

 

Party B China Citic Bank Yangzhou branch

Legal representative    Xu yong

 

 

